seheae

er

“USDC SDNY

 

 

 
  
    

 

 

 

- YOCUMENT

UNITED STATES DISTRICT COURT 1 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: 7
(8 x | DATE FILED: 020
United States of America, = ——

vs. 20 CR 149 (LAK)
CESAR ONASSIS PAULINO CRUZ,

Defendant.

wea a ee ae ae re ee ee x

TO THE UNITED STATES MARSHAL
SOUTHERN DISTRICT OF NEW YORK:

The Court having today sentenced this defendant to timer served,
IT IS HEREBY ORDERED that, provided there are no outstanding detainers against the

defendant Cesar Onassis Paulino Cruz, this defendant is discharged from/the custody of the
United States Marshal immediately and in accordance with any specigl cofditions as directed by
the Court.

DATED: March 3, 2020 Ln hy hi,

“ Lewjs A>Kapilan
United States Distri¢t Judge

 
